BYED, J.
This case must be reversed upon the authority of the following decisions of this court. — Planters’ & Merchants Bank of Huntsville v. Walker, Minor 391; Lyon et als. v. Lorant & Krebs, Adm'rs, 3 Ala. 151; Wetumpka & Coosa R. R. v. Cole, 6 ib. 655.
We are satisfied that a mere recital in the judgment-entry of the return of the sheriff does not relieve this case from the influence of the decisions cited. Such a recital is not equivalent to a judicial ascertainment of the facts necessary to sustain the judgment by default. It does not appear by the record that the appellant had an appearance entered in the court below.
Judgment reversed and cause remanded.